DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on February 16, 2021 is acknowledged. Claims 10-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2002/0058400 (hereinafter referred to as Suguro).
Suguro, in [0027], in [0224]-[0229], figure 25A through 25F, discloses a mask, comprising a substrate with plurality of openings (2807) passing through the substrate (2801), mask pattern layer (reference 2803) on the substrate surface, with the claimed pattern region and shield region, wherein the pattern region is the region encompassing the through-holes (2807), and shield region is the peripheral portions (portions without the through-holes), the through holes positioned with the respect to the substrate in the claimed manner, a protection layer (2805) disposed on the mask pattern layer, and a first sacrificial layer (2804) between the protection layer and the mask pattern layer in the shield region (claim 1).  As disclosed in figure 25F or Suguro, the mask pattern layer in the pattern region comprises .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2002/0058400 (hereinafter referred to as Suguro) in view of U. S. Patent Application Publication No. 2008/0073582 (hereinafter referred to as Shichi).
Suguro is discussed in paragraph no. 4, above.
Suguro, in [0083], and in [0128]-[0129] discloses that the pattern region of the stencil mask includes through-holes of the mask pattern layer (silicon thin film, 103) that is coated on all its 
The difference between the claim and Suguro is that Suguro does not disclose that the through-hole openings are circular shaped.
Shichi, in [0056], discloses that the through-hole opening of the stencil mask is circular.
Therefore, it would be obvious to a skilled artisan to modify Suguro by employing the circular shape as taught by Shichi in the stencil mask because Suguro, in [0083], discloses that the hole pattern can be of a predetermined shape, and Shichi, in [0056], discloses that the opening in the stencil mask being circular enables the beam irradiated through the opening to be circular.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 12, 2021.